OPINION — AG — ** BREEDER LICENSE — BIRDS — ANIMALS ** HOUSE BILL NO. 1028 BE ENACTED IN LAW, THAT THOSE PERSONS WHO DESIRE TO OPERATE UNDER A BREEDER'S LICENSE ISSUED UNDER THE AUTHORITY OF 29 O.S. 215 [29-215] (FUR BEARING ANIMALS — LICENSE), AND TO CONDUCT THE LIMITED OPERATION PERMITTED THEREBY (INCLUDING SELLING PHEASANT FOR FOOD DURING SUCH SEASONS AS ARE PRESCRIBED BY THE STATE GAME AND FISH DIRECTOR, DEPARTMENT OF WILDLIFE CONSERVATION) WILL NOT BE REQUIRED TO PURCHASE A COMMERCIAL GAME PROPAGATION LICENSE UNDER HOUSE BILL NO. 1028 (HUNTING) CITE: 29 O.S. 215 [29-215] (JAMES P. GARRETT)